Fisher, J.,
delivered the opinion of the court.
This was a bill filed in the Yice-chancery Court at Carrollton.
The court sustained a plea to the jurisdiction and dismissed the bill, from which decree this writ of error is prosecuted.
It appears from the pleadings that the Superior Court of Chancery could have entertained jurisdiction of the subject-matter in controversy, and this being the case, and neither party applying to remove the cause into the Superior Court of Chancery, the plea to the jurisdiction could not be sustained under the decision in the case of Trotter v. Erwin, 27 Miss. R. 776.
Decree reversed, and cause remanded.